           Case 4:18-cr-00102-BMM Document 36 Filed 09/24/20 Page 1 of 6
PROB 12D
Rev 9-15

                     UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF MONTANA
REQUEST FOR SUMMONS AND MODIFICATION OF THE CONDITIONS OR TERM
                        OF SUPERVISION


Name of Offender: Holden Ray Stillsmoking                  Docket Number: 0977 4:18CR00102-001

Name of Sentencing Judicial Officer:        THE HONORABLE BRIAN MORRIS
                                            CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/04/2019

Original Offense: 18:113B.F: ASSAULT WITH INTENT TO COMMIT FELONY (MARITIME);
18:1153.F: OFFENSES COMMITTED WITHIN INDIAN COUNTRY

Original Sentence: 21 months custody, 36 months supervised release

Type of Supervision: Supervised Release                  Date Supervision Commenced: 07/17/2020


                                 PETITIONING THE COURT

The defendant was willing to waive his right to a hearing on 09/16/2020, even though he had
hired Thane Johnson as private counsel. On 09/23/2020, this officer contacted Mr. Johnson
regarding a modification of the defendant’s conditions. He requested this officer have the Court
appoint counsel. Since the defendant did not consult an attorney, the probation officer requests a
Summons be issued and a hearing held to modify the original Judgment as follows:

Modified
Condition             Condition Description
   1                  You must comply with alcohol testing, for a period of 90 days, using a
                      remote alcohol testing device, as directed by the probation office. You
                      must comply with all program requirements and must contribute towards
                      the costs of the services, to the extent you are financially able to do so, as
                      determined by the probation office.


                                          ** CAUSE **

On 09/04/2019, the defendant appeared for sentencing before THE HONORABLE BRIAN
MORRIS, CHIEF UNITED STATES DISTRICT JUDGE, having pleaded guilty to the offenses of
18:113B.F: ASSAULT WITH INTENT TO COMMIT FELONY (MARITIME) and 18:1153.F:
OFFENSES COMMITTED WITHIN INDIAN COUNTRY. The offense involved the defendant,
while intoxicated, strangling Kacilyn Sinclair and Ashlie Calfbossribs after a verbal altercation.
He was sentenced to 21 months custody, followed by 36 months supervised release. The
defendant began the original term of supervised release on 07/17/2020.
        Case 4:18-cr-00102-BMM Document 36 Filed 09/24/20 Page 2 of 6
Request for Modifying the Conditions or Terms of Supervision
Name of Offender: Holden Ray Stillsmoking
Page 2

Since that time, the probation officer believes the offender has violated the following conditions
of supervision:

Violation Number     Nature of Noncompliance
          1           Special condition: You must abstain from the consumption of alcohol
                      and are prohibited from entering establishments where alcohol is the
                      primary item of sale.

                      On 08/28/2020, this officer approved the defendant to work in California
                      as a wildlife firefighter with a crew from Browning, Montana. He was
                      approved to leave the following morning for 14 days.

                      On 08/29/2020, a law enforcement officer called this officer, reporting he
                      had just dropped off the defendant at Town Pump in Helena, Montana.
                      He reported the driver had been arrested for DUI (M), and the defendant
                      submitted a BAC of .2. The defendant admitted to consuming six beers.

          2           Standard condition: You must answer truthfully the questions asked by
                      your probation officer.

                      On 09/13/2020, the defendant reported for urinalysis (UA) testing, and
                      this officer stood outside the door. When he completed his UA, he
                      opened the door and set down his UA cup. This officer observed the
                      defendant’s hands visibly shaking, and the defendant would not make eye
                      contact with this officer. The defendant’s UA was negative, so this
                      officer brought him to her office.

                      The defendant’s hands continued to shake, and he was visibly nervous.
                      This officer looked down at his jean pocket, which was bulging. This
                      officer told the defendant to empty his pockets, and he pulled out
                      multiple items, including a small container for contact solution with
                      white cloth and duct tape around the cloth. This officer took the
                      container, which was warm to the touch. This officer asked the defendant
                      if he had altered his UA, and he reported he had.

          3           Special condition: You must abstain from the consumption of alcohol
                      and are prohibited from entering establishments where alcohol is the
                      primary item of sale.

                      On 9/13/2020, the defendant submitted a positive urinalysis for ETG. He
                      admitted to consuming a six-pack of Shock Top beer on 09/11/2020.
        Case 4:18-cr-00102-BMM Document 36 Filed 09/24/20 Page 3 of 6
Request for Modifying the Conditions or Terms of Supervision
Name of Offender: Holden Ray Stillsmoking
Page 3

           4          Mandatory condition: You must refrain from any unlawful use of a
                      controlled substance. You must submit to one drug test within 15 days of
                      release from imprisonment and at least two periodic drug tests thereafter,
                      as determined by the court.

                      The defendant admitted to consuming two Wellbutrin pills on
                      09/03/2020. He did not have a prescription for this medication.

U.S. Probation Officer Recommendation:

The defendant was released from custody in July 2020. Since then, he has committed three
instances of noncompliance as outlined above. This officer believes the defendant would benefit
from the Soberlink device to ensure his sobriety while he works on thinking errors and
establishes a relapse prevention plan with his counselor. Having the defendant breathalyze twice
a day will also give this officer the assurance he is remaining sober. The defendant committed
the underlying offense while intoxicated, and this officer is concerned he might put the
community at risk if he consumes alcohol. He agrees with this modification, but because he had
private counsel during the pretrial stages, he does not currently have an attorney. This officer
recommends a summons be issues and the Court appoint a federal defender for the defendant to
address the modification above.

AFFIDAVIT AND PETITION PRAYING THAT THE COURT WILL ORDER A SUMMONS BE
ISSUED

In conformance with the provision of 28 U.S.C. § 1746, I declare, under penalty of perjury, that
the foregoing is true and correct to the best of my knowledge. Based on the information
presented, I am petitioning the Court to issue a summons.

Reviewed                                         Respectfully Submitted

By:                                              By:
      Raymond Antonsen                                 Jessica Heim
      Supervising United States Probation              United States Probation Officer
      Officer
      Date: 09/24/2020                                 Date: 09/24/2020
        Case 4:18-cr-00102-BMM Document 36 Filed 09/24/20 Page 4 of 6
Request for Modifying the Conditions or Terms of Supervision
Name of Offender: Holden Ray Stillsmoking
Page 4



                                     ORDER OF COURT

I find there is probable cause to believe that the action requested above is necessary, supported
by the above affirmation given under penalty of perjury. The Court orders the issuance of a
summons. Considered and ordered this 24th            day of September , 2020 and ordered filed
and made a part of the records in the above case.




                                                 Brian Morris
                                                 Chief United States District Judge
                                                      9/24/2020
                                                                      Date
           Case 4:18-cr-00102-BMM Document 36 Filed 09/24/20 Page 5 of 6
PROB 49
Rev 2-15
                                Waiver of Hearing to Modify Conditions
                     of Probation/Supervised Release or Extend Term of Supervision

                    UNITED STATES DISTRICT COURT
                                     FOR THE
                               DISTRICT OF MONTANA

Name of Offender: Tyrell Lee Balibardin                       Docket Number: 0977 4:13CR00095-001


I have been advised and understand that I am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my Conditions of Probation and
Supervised Release or my period of supervision being extended. By assistance of counsel, I
understand that I have the right to be represented at the hearing by counsel of my own choosing
if I am able to retain counsel. I also understand that I have the right to request the Court to
appoint counsel to represent me at such a hearing at no cost to myself if I am not able to retain
counsel of my own choosing.

I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also
agree to the following modification of my Conditions of Probation and Supervised Release or to
the proposed extension of my term of supervision:

Modified
Condition            Condition Description
    1                Radio Frequency (RF) Monitoring will be used to monitor your movements
                     for a period of 180 days. You must abide by all technology requirements.
                     You must pay part or all of the costs of this monitoring as directed by the
                     probation office. This form of location monitoring technology shall be
                     utilized to monitor the following restriction on your movement in the
                     community as well as other Court-imposed conditions of release:
                     You are restricted to your residence at all times except for employment;
                     education; religious services; medical, substance abuse, or mental health
                     treatment; attorney visits; court appearances; Court-ordered obligations; or
                     other activities as pre-approved in writing by the probation office.
        Case 4:18-cr-00102-BMM Document 36 Filed 09/24/20 Page 6 of 6
Request for Modifying the Conditions or Terms of Supervision
Name of Offender: Holden Ray Stillsmoking
Page 6

         2         You may own or possess only one device that has access to online services
                   as approved by the probation office. If that device is not a phone, you may
                   also possess one mobile phone that has no online capability or camera. You
                   must obtain the approval of the probation office prior to using any device.
                   You must not own, possess, or use any additional devices without the prior
                   written approval of the probation office. Your approved devices must be
                   capable of being monitored and compatible with monitoring hardware,
                   software, or other technology approved by the probation office. You must
                   allow the probation office to make unannounced examinations of all
                   computer, hardware, and software, which may include the retrieval and
                   copying of all data from your computer. You must allow the probation
                   office to install software to restrict or monitor your computer access. You
                   must pay part or all of the costs of this monitoring as directed by the
                   probation office.
         3         You must surrender to a facility, as directed and approved by the U.S.
                   Probation Office and presiding judge, to participate in the Confined
                   Treatment Alternative Program, for a period of time to be determined by
                   the probation office and presiding judge, not to exceed 96 consecutive
                   hours.


Witness: _____________________________        Signed: _____________________________

               U.S. Probation Officer                  Probationer or Supervised Releasee

Date: ________________                        Date: ________________


Add Defense Attorney Signature Block?
